Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This office action is in response to applicant's Arguments/Remarks filed 03/01/2021. Claims 1-9, 23-36 are pending; and claims 10-22 are previously canceled.

Response to Arguments
Applicant's arguments with respect to claims 1-34 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 35 and 36 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Regarding claims 1, 35 and 36, applicant argues that the combination of Scalia and Park does not disclose determining ... an antenna element separation ..., as required by claim 1.  Scalia discloses determining the number of antennas to switch on orPage 12 of 15 Application No. 16/071,747Docket No. 3602-1657US1switch off depending on the current load. But a disclosure of determining the number of antennas to switch on (or switch off), is not a disclosure of "determining ... an antenna element separation," as is expressly required by claim 1. Indeed, nowhere does Scalia even mention any "antenna element separation." However the examiner respectfully disagrees. In accordance with MPEP, "USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing Page 12 of 15 Application No. 16/071,747Docket No. 3602-1657US1switch off” of Scalia because according the applicant invention, an antenna element separation achieves by muting/switching off the antenna element of the available antenna elements. Thus, as states in previous office action, Scalia clearly teaches determining, based on a priori information (i.e., information of high traffic and low traffic) relating to performance in the communication system (paragraphs 0068-0069, “…The antennae configuration block  …determines the minimum number of local antennae needed”), an antenna element separation (i.e., separation/selection or activation or deactivation of active antennas from inactive antennas) (paragraphs 0053-0054 and 0072-0073). Thus the combination of Scalia with Park clearly teaches the limitations of claim 1. 
Regarding claims 3 and 27, applicant also argues that the combination of Scalia and Park does not disclose “selecting ... an antenna element separation best corresponding to a performance requirement in the communication system, as required by claim 3… even if it is true that Park discloses selecting "an antenna element setting," the step of selecting an antenna element setting is not the same as or equivalent to "selecting ... an antenna element separation,”” However the examiner respectfully disagrees. Scalia discloses wherein the a priori information comprises a set of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-4, 7-9, 23-28 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Scalia et al (U.S. Patent Pub. # US 2012/0165063 A1) (hereinafter referenced as Scalia) in view of Park et al (U.S. Patent Pub. # US 2012/0200459 A1).
Regarding claim 1, Scalia discloses a method performed in a network node of a communication system for muting (deactivating)  antenna elements of an active antenna system (figures 12-17 and paragraphs 0052--0054, 0056-0057, 0062, 0068, 0071-0072 and 0105), the method comprising: determining, based on a priori information relating to performance in the communication system (figures 14 and 17,  paragraphs 0052--0054, 0056-0057, 0069 and 0105, “…power control unit 130 may determine a needed set of active antennas of the plurality of antennas based on the determined traffic load … the power control unit deactivates a number of active antennas of a plurality of antennas of a node based on the determined traffic load”), an antenna element separation between one or more pairs of active antenna elements of at least a subset of all active antenna elements of the active antenna system (see figure 13,  a left side active antenna element and a right side active antenna element of the base stations 1310; paragraphs 0053-0055 and 0061-0062); and muting at least one antenna element to obtain the determined antenna element separation between each of the one or more pairs of active antenna elements of at least the subset of all active antenna elements (see figure 13,  the inactive antenna elements of the base stations 1310; paragraphs 0053-0055 and 0061-0062).

Park et al discloses an antenna element separation between one or more pairs of active antenna elements (see figure 4 and paragraphs 0046-0048, separation (distance) between one or more pairs of active antenna elements). 
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Scalia in view of the teachings of Park et al to incorporate an antenna element separation between one or more pairs of active antenna elements in order to provide an optimal beam patterns through a transmission of a training sequence between a transmitter and a receiver each including a plurality of antennas, as taught by Park et al (paragraph 0015).

Regarding claim 2, Scalia in view of Park et al discloses the method of claim 1. Scalia discloses determining a number of active antenna elements to mute such as to meet a performance requirement in the communication system and wherein the muting comprises muting the determined number of active antenna elements (see paragraphs 0052, 0054 and 0056, the power control unit deactivates a number of active antennas of a plurality of antennas of a node based on a traffic load).

Regarding claim 3, Scalia in view of Park et al discloses the method of claim 1.Scalia discloses wherein the a priori information comprises a set of predetermined antenna element (see figures 8-9 and 12, antenna of base stations).

Park et al discloses determining the antenna element separation comprises selecting, an antenna element setting best corresponding to a performance requirement in the communication system (paragraphs 0033, 0037, 0045—0048, selecting the antennas to be activated according to a level).

Regarding claim 4, Scalia in view of Park et al discloses the method of claim 3. Scalia discloses wherein the set of predetermined antenna element separations are based on statistics obtained for different antenna element separations during antenna element muting (see paragraphs 0048 and 0068-0072 the activating/ deactivating for the different antennas are based on measurement of the traffic load). 

Regarding claim 7, Scalia in view of Park et al discloses the method of claim 1. Scalia discloses comprising, prior to the determining the antenna element separation, determining a reduction in required number of active antenna elements of the active antenna system (paragraphs 0052--0054, 0056-0057, 0069 and 0105; the power control unit determines and deactivates a number of active antennas of a plurality of antennas of a node based on the determined traffic load).



Regarding claim 9, Scalia in view of Park et al discloses the method of claim 1. Scalia discloses wherein the muting is performed for uplink, for downlink and/or separately for each cell of the communication system (paragraphs 0046, 0050, 0051, 0094-0097 and 0102).

Regarding claim 23, Scalia in view of Park et al discloses the method of claim 1. Scalia discloses wherein the performance in the communication system comprises one of: user throughput in uplink, user throughput in downlink, throughput in uplink for cell-edge user and throughput in downlink for cell-edge user, network node utilization and a maximum power consumption threshold (paragraphs 0056-0057and 0097-0099).

Regarding claim 24, Scalia in view of Park et al discloses the method of claim 1. Scalia discloses a computer program product comprising a non-transitory computer readable medium storing a computer program for muting antenna elements of an active antenna system, the computer program comprising computer program code, which, when executed on at least one processor of a network node causes the network node to perform the method (paragraphs 0108, 0110 and 0113).



Regarding claim 26, and as applied to the claim 25 above, claim 27 is similar in scope to the claim 2 and thus the rejection to claim 2 hereinabove is also applicable to claim 26.

Regarding claim 27, and as applied to the claim 25 above, claim 27 is similar in scope to the claim 3 and thus the rejection to claim 3 hereinabove is also applicable to claim 27.

Regarding claim 28, and as applied to the claim 27 above, claim 28 is similar in scope to the claim 4 and thus the rejection to claim 4 hereinabove is also applicable to claim 28.

Regarding claim 31, and as applied to the claim 25 above, claim 31 is similar in scope to the claim 7 and thus the rejection to claim 7 hereinabove is also applicable to claim 31.

Regarding claim 32, and as applied to the claim 31 above, claim 32 is similar in scope to the claim 8 and thus the rejection to claim 8 hereinabove is also applicable to claim 32.



Regarding claim 34, Scalia in view of Park et al discloses the method of claim 1. Scalia discloses wherein the active antenna system comprises at least first set of M antenna elements that are arranged in a first straight line (see figures 12-13, antenna elements of base stations 1210), where M is an integer greater than 2 and the first set of M antenna elements comprises a first active antenna element and a second active antenna element (see figures 12-13, a first antenna element (i.e., a left side antenna element of the base stations 1310) and a second antenna element (i.e., a right side antenna element of  the base stations 1310); paragraph 0062) , Page 5 of 10the method further comprises selecting, based on the determined antenna element separation, at least a first subset of the set of M antenna elements (see figure 13,  active antenna elements (i.e.,  two active antennas in the left side base station 1310 and three active antennas in the right  side base station 1310; paragraphs 0053-0055 and 0061-0062, Scalia teaches “…power control unit … determine a needed set of active antennas of the plurality of antennas ... activate or deactivate an antenna of a node based on the determined needed set of antennas”), the selected first subset of the set of M antenna elements consisting of N antenna elements (see figure 13,the  inactive antenna elements (i.e.,  two inactive antennas in the left side base station 1310 and one inactive antenna in the right  side base station 1310; paragraphs 0053-0055 and 0061-0062), wherein N is an integer greater than or equal to 1 (see figure 13, the inactive antenna elements) and .

4.	Claims 5 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalia et al (U.S. Patent Pub. # US 2012/0165063 A1) (hereinafter referenced as Scalia) in view of Park et al (U.S. Patent Pub. # US 2012/0200459 A1) further in view of Yong et al (U.S. Patent Pub. # US 2008/0158054 A1) (hereinafter referenced as Yong) further in view of Frenger et al (U.S. Patent Pub. # US 2012/0315948 A1) (hereinafter referenced as Frenger).

Scalia in view of Park et al does not explicitly disclose wherein the a priori information comprises information on measured interference for one or more radiation patterns for the active antenna system and wherein the determining the antenna element separation comprises determining the antenna element separation giving a radiation pattern minimizing interference towards communication devices outside the first cell.
Yong discloses wherein the determining the antenna element separation comprises determining the antenna element separation giving a radiation pattern minimizing interference towards communication devices outside the first cell (paragraphs 0073-0075).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Scalia in view of Park et al in view of the teachings of Yong to perform the antenna element separation by determining the antenna element separation giving a radiation pattern minimizing interference towards communication devices outside the first cell in order to enhance the efficiency of the antenna as taught by Yong (paragraph 0075).
 	Scalia in view of Park et al and Yong does not explicitly disclose wherein the a priori information comprises information on measured interference for one or more radiation patterns for the active antenna system.

Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to incorporate the incorporate information on measured interference for one or more radiation patterns for the active antenna system of Frenger in to the antenna system of Scalia in view Park et al and Yong to improve estimate(s) of a current SINR margin on communication channels as taught by Frenger (parageph 0053).

Regarding claim 29, and as applied to the claim 25 above, claim 29 is similar in scope to the claim 5 and thus the rejection to claim 5 hereinabove is also applicable to claim 29.

3.	Claims 6 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalia et al (U.S. Patent Pub. # US 2012/0165063 A1) (hereinafter referenced as Scalia) in view of Park et al (U.S. Patent Pub. # US 2012/0200459 A1) further in view of Tujkovic et al (U.S. Patent # US 9,647,335 B1) (hereinafter referenced as Tujkovic). 
Regarding claim 6, Scalia in view of Park et al discloses the method of claim 1. Scalia discloses wherein the active antenna system provides coverage in at least a first cell (paragraphs 0059 and 0061).
Scalia in view of Park et al does not explicitly disclose wherein the a priori information comprises information obtained on grating lobes of the active antenna 
Tujkovie disclose and information obtained on grating lobes of the active antenna system and determining an antenna element separation comprises determining the antenna element separation such that grating lobes of the resulting radiation fall outside an angular region of communication devices served outside the first cell (column 6, lines 4-26).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Scalia in view of Park et al with the teachings of Tujkovie to incorporate information obtained on grating lobes of the active antenna system and wherein the determining the antenna element separation comprises determining the antenna element separation such that grating lobes of the resulting radiation fall outside an angular region of communication devices served outside the first cell in order to improve the communication path between each of the nodes, to reduce interference, and to increase the throughput of the network, as taught by Tujkovie (column 3, lines 23-33).

Regarding claim 30, and as applied to the claim 25 above, claim 30 is similar in scope to the claim 6 and thus the rejection to claim 6 hereinabove is also applicable to claim 30.

s 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Scalia et al (U.S. Patent Pub. # US 2012/0165063 A1) (hereinafter referenced as Scalia) in view of Yong et al (U.S. Patent Pub. # US 2008/0158054 A1) (hereinafter referenced as Yong); .
Regarding claim 35, Scalia discloses a method performed in a network node of a communication system for muting antenna elements of an antenna system (figures 12-17 and paragraphs 0052--0054, 0056-0057, 0062, 0068, 0071-0072 and 0105) comprising at least first set of M antenna elements that are arranged in a first straight line (see figures 12-13, four antennas of base stations 1310) , where M is an integer greater than 2 and the first set of M antenna elements comprises a first antenna element and a second antenna element (see figures 12-13, a first antenna element (i.e., a left side antenna element of the base stations 1310) and a second antenna element (i.e., a right side antenna element of  the base stations 1310); paragraph 0062), the method comprising: determining, based on a priori information relating to performance in the communication system (figures 14 and 17,  paragraphs 0052-0054, 0056-0057, 0069 and 0105, “…power control unit 130 may determine a needed set of active antennas of the plurality of antennas based on the determined traffic load … the power control unit deactivates a number of active antennas of a plurality of antennas of a node based on the determined traffic load”), an antenna element separation (paragraphs 0053-0055 and 0061-0062, an active antenna element separation from inactive antennas); based on the determined antenna element separation, selecting at least a first subset of the set of M antenna elements (see figure 13,  active antenna elements (i.e.,  two active antennas in the left side base station 1310 and three active antennas in 
Scalia does not explicitly discloses the determined antenna element separation is between the first antenna element and the second antenna element.

Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Scalia in view of the teachings of Yong to use  the antenna element separation/selection between the first antenna element and the second antenna element.in order to provide an array antenna system for reducing a time taken to find an optimum tilt angle, providing a high main lobe gain and a low sidelobe level, and achieving a reduction in cost and a decrease in power consumption by virtue of a simplified structure as taught by Yong (paragraph 0011).

Regarding claim 36, Scalia discloses a method performed in a network node of a communication system for muting antenna elements of an antenna system (figures 12-17 and paragraphs 0052-0054, 0056-0057, 0062, 0068, 0071-0072 and 0105) comprising at least first set of M antenna elements that are arranged in a first straight line (see figures 12-13, four antennas of base stations 1310), where M is an integer greater than or equal to 3 (figures 12-13, four antennas of base stations 1310), the method Page 6 of 10comprising: determining, based on a priori information relating to performance in the communication system (figures 14 and 17,  paragraphs 0052-0054, 0056-0057, 0069 and 0105, “…power control unit 130 may determine a needed set of active antennas of the plurality of antennas based on the determined traffic load … the power control unit deactivates a number of active antennas of a plurality of antennas of a node based on the determined traffic load”), an antenna element separation (paragraphs 
Scalia does not explicitly discloses that the determined antenna element separation between the first antenna element and the second antenna element. 
Yong discloses muting/deactivating antennas selectively (figure 1, paragraph 0038); Also, Park et al (US 2012/0200459) discloses muting/deactivating antennas selectively (figure 4, paragraphs 0046-0048). 
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Scalia in view of the teachings .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649